DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract recitation is in claim, not prose form.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Namely the title should include illumination aspects to be descriptive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 107361625-from IDS).

Regarding claim 1, Zhang discloses an electric pot, (paragraphs 0107/0108 cooking pot is an electric appliance) comprising: at least one light source, configured to emit light to liquid in the electric pot, (paragraph 0135 light emitted from light source to wherein the light forms a first light pattern on a surface of the liquid; (in light of the specification, this is interpreted broadly as to include illumination of liquid surface-paragraph 0135 illumination of liquid surface and side of vessel) an image sensor, configured to detect the first light pattern; (paragraph 0135 image sensor takes pictures of illumination of water and vessel side, thereby detecting light pattern) and a processor, (paragraph 0111 controller is the same) configured to determine a liquid level of the liquid based on the first light pattern. (paragraph 0111 in conjunction with paragraphs 0135/0136 level of liquid determined based on analysis of light image)
Regarding claim 12, Zhang discloses a liquid level determining method, (paragraph 0021 electric cooking pot has a liquid level sensor used in a mode determination method) applied to an electric pot, (paragraphs 0107/0108 cooking pot is an electric appliance) comprising: (a) applying at least one light source to emit light to liquid in the electric pot to generate a first light pattern on a surface of the liquid; (in light of the specification, this is interpreted broadly as to include illumination of liquid surface-paragraph 0135 illumination of liquid surface and side of vessel) and  Page 12 of 15(b) determining a liquid level of the liquid based on the first light pattern. (paragraph 0111 in conjunction with paragraphs 0135/0136 level of liquid determined based on analysis of light image)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cipullo (US 10,527,480).

Regarding claim 2, Zhang fails to disclose the recited; however, Cipullo teaches wherein the light source is a line light source; (column 2, lines 25-30 light source projects set of parallel lines) wherein the first light pattern has a first region and a second region, (Abstract, upper part of pattern on sidewall, and lower part of pattern on liquid surface) and a variation rate of the first region is larger than a variation rate of the second region; (column 4, lines 30-35 variation rate of first region is higher than second region because of wavy lines formed on liquid surface) wherein the processor determines the liquid level according to a junction of the first region and the second region or according to a shape of the first region, or according to a shape of the second region. (column 4, lines 40-55, all three options disclosed, junction of line between regions, shape of regions being straight or wavy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the liquid level sensing teaching of Cipullo to the liquid level system of Zhang because Cipullo teaches its height estimation technique provides for more parameters to obtain a more accurate estimation of the volume.
Regarding claim 4, Zhang discloses wherein the light source and the image sensor are provided at an identical region of the electric pot. (paragraph 0135, shown figure 4, light source and image sensor part of same sensor device at 32)
.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cipullo, in yet further view of Tojo (US 2012/0127290).

Regarding claim 3, Zhang and Cipullo fail to disclose the recited; however, Tojo teaches wherein the first region has a gradually decreasing width and the second region has a constant width. (paragraphs 0106-0108, shown figure 6A at 15a, center stripe has a region of decreasing width proximate surface 15a to identify surface 15a)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the line assessment as taught by Tojo with the line patterns of Cipullo because Tojo teaches its light pattern assessment of vertically projected light patterns on liquid provides for the type or/and shape of the liquid to be identified accurately, that is characterized accurately, including amount or volume. (paragraph 0155)
Regarding claim 14, claim 14 is a method claim reciting light pattern identification features and parameters for liquid surface identification similar to claim 3 and is rendered obvious by Zhang and Cipullo in view of Tojo for reasons similar to claim 3.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jouet (US 2015/0116460).

 wherein the light source is a structured light source and the first light pattern has a plurality of bright regions and dark regions; (paragraph 0004, structured light pattern of horizontal bars projected on surface) wherein the processor determines the liquid level according to a density of the bright regions. (paragraph 0005 alteration of pattern due to depth produces an intensity for the depth which is due to pattern density)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the structured illumination pattern of Jouet to Zhang because it is well known to those of skill in the art to determine depth by spacing of horizontal bars in a projected light depth system. 
Regarding claim 15, claim 15 is a method claim reciting features similar to claim 5 and is rendered obvious by Zhang in view of Jouet for reasons similar to claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jouet, in yet further view of Ramus (US 2005/0178197).

Regarding claim 6 (depending from claim 5), Zhang and Jouet are deemed inchoate in regard to the recited the recited; however, Ramus teaches wherein the light source is provided at a first region of the electric pot, and the image sensor is provided a second region opposite to the first region. (Figure 1, illuminator positioned opposite imager on pot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the imager/illuminator positioning of Ramus . 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kline (US 6,782,122).

Regarding claim 7, Zhang fails to disclose the recited; however, Kline teaches wherein the light sources comprises at least one light source and the first light pattern comprises at least one light spot; wherein the processor determines the liquid level according to at least one location of the light spot or a distance between the light spots. (column 7, lines 20-45 spot pattern projected on liquid, distance between light spots on liquid surface used to determine liquid level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the liquid level sensing teaching of Kline to the liquid level system of Zhang because Kline teaches its dot pattern techniques simplify the [sensing] structure and rely more on the processing of area image patterns for the determination of object distances to measure physical quantities of a liquid, thus diminishing the sensitivity to alignment of optical elements and improving the accuracy of the liquid measurements. (column 1, lines 55-65)
Regarding claim 16, Zhang fails to disclose the recited; however, Kline teaches wherein the light sources comprises at least one light source and the first light pattern has at least one light spot; wherein the step (b) determines the liquid level according to at least one location of the light spot. (column 7, lines 20-45 spot pattern projected on liquid, distance between light spots on liquid surface used to determine liquid level)
Same rationale for combining and motivation apply as for claim 7 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kline, in yet further view of Ramus.

Regarding claim 8 (depending from claim 7), Zhang and Kline fail to disclose the recited; however, Ramus teaches wherein the light source is provided at a first region of the electric pot, and the image sensor is provided a second region opposite to the first region. (Figure 1, illuminator positioned opposite imager on pot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the imager/illuminator positioning of Ramus to Kline because it is a well known configuration to those of skill in the art to place the imager and illuminator in relative opposition. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claim 9, Zhang discloses wherein the processor further determines a solid height of the solid. (paragraph 0135, shown figure 4, relative height of solid calculated to determine HD)
wherein the light source further generates a second light pattern on a surface on at least one solid in the liquid. (paragraph 0135 and shown figure 4, light pattern impinges on surface of solid, will be the second pattern because it on solid surface and will hence diffract differently)
Thus Zhang also teaches determining the solid height based on the second light pattern because Zhang teaches to determine the liquid height based on the first light pattern, and it would be therefore obvious to one of skill in the art at the time of Zhang, and therefore before the effective filing date of the instant application, to determine the height of the solid based on the same teaching of determining the height of the liquid as taught by Zhang because Zhang teaches to apply its techniques to determine the physical information of both solids and liquids in situ. (paragraph 0011) 
Regarding claim 17, claim 17 is a method claim reciting features similar to claim 9 and is rendered obvious by Zhang for reasons similar to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ashrafzadeh (US 2010/0101317) discloses a pot with liquid level sensing in a lid.
Moore (US 7,383,152) discloses liquid measurement by illumination.
Takagi (US 6,098,029) discloses liquid measurement by illumination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485                                                                                                                                                                                                        
/JOSEPH SUH/Primary Examiner, Art Unit 2485